 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDJerryT. Driskill,Sr., an Individual Trading and DoingBusiness as Big"D" MiningandUnitedMineWorkers of America,Petitioner.Case 9-RC-10898January 22, 1976DECISION ON REVIEW ANDCERTIFICATION OF RESULTS OF ELECTIONBY CHAIRMAN MURPHY ANDMEMBERSJENKINSAND PENELLOOn July 22, 1975, the Acting Regional Director forRegion 9 issued a Supplemental Decision, Order andDirection of Second Election in the above-entitledproceeding in which he sustained Petitioner's Objec-tions 1 and 2 to conduct affecting the results of theelection, and directed that a second election be con-ducted.' -Thereafter, pursuant to the National LaborRelations Board Rules and Regulations, Series 8, asamended, the Employer filed a request for review ofthe Acting Regional Director's Supplemental Deci-sion on the ground,inter alia,that he departed fromofficially reported Board precedent. The Petitionerfiled an opposition to the request for review.By telegraphic order dated August 20, 1975, theNational Labor Relations Board granted the requestfor review and stayed the election pending decisionon review. Thereafter, the Employer and Petitionerfiled a brief on review, and the Employer filed a re-ply brief.The Board has considered the entire record in thiscase with respect to the issues under review, includ-ing the briefs of the parties, and makes the followingfindings:Objections 1 and 2 were concerned with the effecton the election of the Employer's preelection cam-paign letters and a speech that owner Driskill deliv-ered to the assembled employees on March 12, 1975,the day before the election. The Acting Regional Di-rector, in sustaining Petitioner's Objections 1 and 2,concluded that, while the Employer's campaign let-ters and the speech considered individually "mightnot rise to the level of objectionable conduct," takenin their totality the letters and the speech could onlyinstill in employees the futility of selecting the Peti-tioner as their bargaining representative, that a strikewould be inevitable if the Petitioner were selected,and that such act would be detrimental to the em-1The tally of ballots for the election showed that of approximately 24eligible voters 17 cast valid ballots of which 6 were for and 1 t were againstthe Petitioner. There were seven challenged ballots and no void ballots TheActing Regional Director sustained four challenges and made no determi-nation with respect to the remaining three challenges as they were not deter-minative.ployees. Accordingly,he found that Objections I and2 constituted grounds to set aside the election.We have carefully considered each of the cam-paign letters and the text of the Employer's speech ofMarch 12, 1975,and, in agreement with the ActingRegional Director'spredicate conclusion,we con-clude that standing alone neither the letters nor thestatements in the speech rise to the level of objection-able conduct.However,we disagree with the ActingRegional Director's conclusion that the totaling upof several otherwise unobjectionable campaign state-ments can support the setting aside of the electionhere.Thus, it is clear that in each of its campaignletters the Employer has carefully couched its lan-guage in terms apparently designed to achieve maxi-mum impact on the employees while staying withinthe bounds of permissible campaign conduct.The cases cited by the Acting Regional Director insupport of his conclusion contain facts which are dis-tinguishable from those in the instant case.InAme-race Corporation,ESNADivision,2we found the pre-election campaign conduct improper because theentire thrust of the campaign was directed at con-vincing the employees that a strike was inevitable inorder to obtain bargaining concessions from the em-ployer and that there would be job losses due toplant closing.InMohawk Bedding Company,3in eval-uating the Employer's campaign,we said:He reiterated the implied theme of the priorpublications that the plant would close if theUnion were voted in.and inThe Singer Company,FridenDivision,4theBoard adopted the Administrative Law Judge'sDeci-sion,wherein he found that:Both the inevitability of strikes,with the atten-dant consequences,and the spectre of plant clo-sure were the predominant and insistent themesof the speeches.Unlike the cited cases,inour opinion theEmployer's statements here do not lead to a conclu-sion that the Employer'soperationswould closedown or jobs would be lost in the event the employ-ees selected the Union as their bargaining agent. Al-though owner Driskill in his March 1 and 5 lettersmade references to the possibility of a strike, suchreferences were in relation to the consequences thatcould result from strike actions; i.e., economic strik-ers could be replaced, and under Kentucky law eco-nomic strikers could not draw unemployment com-pensation during the term of the strike. We do notfind that Driskill's references to the possibility of a2 217 NLRB No 149 (1975).3204 NLRB 277,278 (1973)4 199 NLRB 1195, 1214 (1972)222 NLRB No. 81 BIG "D MINING523strike were such as to instill in the minds of the em-ployees a rejection of the collective-bargaining prin-ciple but rather revolved around his contention thatthe Union would adamantly insist on, accept nothingless than, and strike to achieve, the Employer's ac-ceptance of the Union's "National" contract.As to the Acting Regional Director's conclusionthat the Employer's speech contained certain misrep-resentations of law, the record shows that Driskill inreferring to the Petitioner's union-security . andcheckoff clauses in its national contract commentedto the effect that under the national contract employ-ees must belong to the Union and pay monthly dues,initiation fees, assessments, credit union, group autoinsurance, etc., "which are deducted from their paychecks before they even get the checks, in order tokeep their jobs."It is clear that the Employer's comments constitut-ed his effort to explain the union-security and check-off clauses contained in the Union's national agree-ment.Although such comments may not havedescribed with complete accuracy the two separatecontractual provisions to which the Employer wasreferring, and were not wholly correct as to the legalimpact of a union-security clause, we note that thecheckoff clause described above did provide thatsuch items as credit union, group insurance, assess-ments, and other items were subject to the checkoffprocedure.We are of the view that the Employer'sreference to these two clauses was not sufficiently adeparture from the truth so as to warrant settingaside- the election.5In these circumstances, we find insufficient basisexists to warrant setting aside the election and wetherefore reverse the Acting Regional Director andoverrule Objections 1 and 2.Accordingly, as all of the Petitioner's objectionshave been overruled, and the tally of ballots showsthat a majority of the valid ballots have not been castin favor of the Petitioner, we shall certify the resultsof the election.CERTIFICATION OF RESULTS OF ELECTIONIt is hereby certified that a majority of the validballots have not been cast for United,Mine Workersof America, and that said labor organization is notthe exclusive representative of all the employees, inthe unit herein involved, within the meaning of Sec-tion 9(a) of the National Labor Relations Act, asamended.5Member Penello agrees that the alleged misrepresentations do not war-rant setting the election aside, but does so for the reasons set forth in hisdissenting opinions inMedicalAncillaryServices,Inc, 212NLRB 582(1974), andEreno Lewis,217 NLRB No. 45 (1975).Chairman Murphyagrees with this conclusion inasmuch as the same result is reached underany view of the applicability or validityofModme ManufacturingCompany,203 NLRB 527 (1973), andHollywoodCeramicsCompany,Inc,140 NLRB221 (1961)